Case 1:20-cv-22499-FAM Document 13 Entered on FLSD Docket 02/02/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                             Case Number: 20-22499-CIV-MORENO

  AL DOUGLASS WORDLY,

                  Movant,
  vs.

  UNITED STATES OF AMERICA,

                  Respondent.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                         AND STAYING CASE

          THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate,

  Set Aside, or Correct Sentence by a Person in Federal Custody, filed on June 24, 2020. The

  Magistrate Judge filed a Report and Recommendation (D.E. 12) on January 29, 2021. The

  Court has reviewed the entire file and record. The Court has made a de novo review of the issues

  presented in the Magistrate Judge’s Report and Recommendation. Being otherwise fully advised

  in the premises, it is

          ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

          ADJUDGED that the case is STAYED and held in abeyance until such time that the

  Eleventh Circuit resolves the issue of a Davis claimant’s burden of proof in a matter brought

  pursuant to 28 U.S.C. § 2255. United States v. Davis, 139 S. Ct. 2319 (2019). It is also

          ADJUDGED as follows:
Case 1:20-cv-22499-FAM Document 13 Entered on FLSD Docket 02/02/2021 Page 2 of 3




         I.      The Clerk of this Court shall mark this cause as closed for statistical purposes and

         place the matter in a civil suspense file.

         II.     The Court shall retain jurisdiction and the case shall be restored to the active

         docket upon motion of a party if circumstances change so that this action may proceed to

         final disposition.

         III.    This order shall not prejudice the rights of the parties to this litigation.

         IV.     Upon resolution of the issue before the Eleventh Circuit Court of Appeals, the

         parties shall notify the Court and seek to reopen the case.




         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd of February 2021.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record




                                                      2
Case 1:20-cv-22499-FAM Document 13 Entered on FLSD Docket 02/02/2021 Page 3 of 3




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                             Case Number: 20-22499-CIV-MORENO

  AL DOUGLASS WORDLY,

                 Movant,
  vs.

  UNITED STATES OF AMERICA,

                 Respondent.
  _________________________________________/

                                      FINAL JUDGMENT

         Pursuant to Federal Rules of Civil Procedure 58 and 54, and in accordance with the

  Court’s denial of Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate, Set Aside, or Correct

  Sentence by a Person in Federal Custody, filed on January 29, 2021, final judgment is entered

  in favor of Respondent. It is

         ADJUDGED that all pending motions in this case are DENIED AS MOOT in light of

  this Court’s Order Adopting the Report and Recommendation.

         DONE AND ORDERED in Chambers at Miami, Florida, this _____ of February 2021.


                                             ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record
